Case 1:19-cv-00553-MJT-ZJH Document 28 Filed 09/12/21 Page 1 of 1 PageID #: 99



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

WILLIAM JONES                                    §

VS.                                              §                 CIVIL ACTION NO. 1:19cv553

BUREAU OF PRISONS DIRECTOR                       §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff William Jones, proceeding pro se, filed this civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate

Judge recommends that this lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Proper notice was given to plaintiff at his

last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 27) is ADOPTED as the opinion of the court. A

final judgment shall be entered in accordance with the recommendation of the Magistrate Judge.

                                       SIGNED this 12th day of September, 2021.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge
